Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In claim 55, delete “claim 55” and insert ---claim 45---.
Allowance
Claims 21-56 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “the lenses comprise a material with higher refractive index than the encapsulation layer or substrate layer, wherein the refractive index of the lenses have a refractive index gradient profile in the range of 1.6 to 1.7 at a wavelength of 400 nm along at least one dimension of the lens, wherein the material comprises a nanocomposite comprising inorganic nanocrystals and a polymeric matrix” as recited in claims 21 and 35 and the second major difference is the limitation “the refractive index of the lenses have a refractive index gradient profile in the range of 1.6 to greater than 1.7 at a wavelength of 400 nm along at least one dimension of the lens and comprises a nanocomposite, wherein the nanocomposite comprises inorganic nanocrystals” as recited in claim 45.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811